

116 SRES 667 IS: Calling for the immediate release of Trevor Reed, a United States citizen who was unjustly sentenced to 9 years in a Russian prison.
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 667IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Cornyn submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCalling for the immediate release of Trevor Reed, a United States citizen who was unjustly sentenced to 9 years in a Russian prison.Whereas United States citizen Trevor Reed is a resident of Granbury, Texas, and a United States Marine Corps veteran;Whereas Trevor Reed traveled to Moscow to visit his girlfriend on May 16, 2019;Whereas Moscow’s Police Service detained Trevor Reed on August 16, 2019;Whereas Trevor Reed was accused of grabbing the arm of the police officer driving the vehicle and elbowing another officer while en route to the police station, causing the vehicle to swerve and therefore endangering the lives of the police officers;Whereas Trevor Reed was not given a medical evaluation until 10 days following his arrest;Whereas Trevor Reed’s defense team presented video evidence to the courts that disproves the police officers’ statements of supposed endangerment and wrongdoing;Whereas Trevor Reed’s defense team was denied access to additional video evidence from the police vehicle and police station that had the potential to prove his innocence;Whereas the police officers claimed emotional and physical damages, but did not sustain any visible injury, or claim any time missed from work;Whereas the Constitutional Supreme Court of the Russian Federation and the Second Court of Cassation of General Jurisdiction concurred that Russian procedural law was violated in the way that Trevor Reed’s bail was revoked;Whereas the United States Embassy in Moscow has filed complaints with the Russian Foreign Ministry regarding denial of communications with Trevor Reed;Whereas during the trial, the defense counsel presented 59 minutes of traffic camera video that showed the police car—(1)did not change direction or leave its lane;(2)did not swerve; and(3)did not stop or slow down;Whereas, on July 30, 2020, Golovinsky District Court Judge Arnout read a verdict that dismissed all defense evidence, witnesses, and government experts and included information from the investigator’s case files that were not discussed or read into the court files;Whereas the judge sentenced Trevor Reed to 9 years in a prison camp even though no person had previously been sentenced to more than 8 years in prison for a level II crime;Whereas the judge also ordered Trevor Reed to pay 100,000 rubles to each police officer for moral and physical injuries;Whereas Trevor Reed had already been detained in Russia for 1 year at the time of the judge’s verdict;Whereas, the United States Ambassador to Russia, John Sullivan, upon Trevor’s sentencing, stated that the prosecution’s case and the evidence presented against Mr. Reed were so preposterous that they provoked laughter in the courtroom, the conviction and sentence were ridiculous, and justice was not even considered.Now, therefore, be itThat the Senate—(1)expresses support for Trevor Reed, Paul Whelan, and all prisoners unjustly imprisoned in the Russian Federation;(2)condemns the practice of politically motivated imprisonment in the Russian Federation, which violates the commitments of the Russian Federation to international obligations with respect to human rights and the rule of law;(3)urges the United States Government, in all its interactions with the Government of the Russian Federation, to raise the case of Trevor Reed and to press for his release;(4)calls on the Government of the Russian Federation to immediately release Trevor Reed and all other prisoners arrested for political motivations;(5)urges the Government of the Russian Federation to provide unrestricted consular access to Trevor Reed while he remains in detention;(6)calls on the Government of the Russian Federation—(A)to provide Trevor Reed any necessary medical treatment and personal protective equipment;(B)to notify the United States Ambassador to Russia of any medical problems or complaints that arise during his detention; and (C)to provide the United States Embassy in Moscow with full access to all of Trevor Reed’s medical records;(7)urges the Government of the Russian Federation to respect Trevor Reed’s universally recognized human rights; and(8)expresses support to the family of Trevor Reed and commitment to bringing Trevor Reed home.